PER CURIAM.
Michael Taylor appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because Taylor’s motion is facially insufficient, we affirm the trial court’s order without prejudice to Taylor’s right to raise the issue in a rule 3.800(a) motion which meets the pleading requirement of Bain v. State, 784 So.2d 1168 (Fla. 2d DCA 2001), or in a sworn rule 3.850 motion. See Bryant v. State, 787 So.2d 68 (Fla. 2d DCA 2001).
Affirmed.
FULMER, SILBERMAN, and COVINGTON, JJ., Concur.